This action in assumpsit for services resulted in verdict for the amount demanded and we review the case on motion for new trial and on exceptions to refusal to direct a verdict, and to charge as requested in two particulars.
The Judge could not direct a verdict because the evidence for defendant did not indisputably outweigh that for plaintiff.
Neither requested instruction should have been given, for each lacked matter, the absence of which made either fatal to plaintiff’s claim.
As to the motion; the case was tried on the issue, was there a contract for the services of the plaintiff, which, but for defendant’s refusal to act at all in certain phases of the transaction where he and no one else could direct, was carried out by plaintiff?
We find no evidence of prejudice, passion, bias, error or improper motive on the part of the jury in arriving at their verdict.
Hence it shall stand. Exceptions and motion overruled.